United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1786
                       ___________________________

 Phillip Palade, On Behalf of Himself and all Others Similarly Situated; Gregory
    Borse, On Behalf of Himself and all Others Similarly Situated; J. Thomas
         Sullivan, On Behalf of Himself and all Others Similarly Situated

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

Board of Trustees University of Arkansas System; Edward O. Fryar, Jr., Ph.D., In
 his Official Capacity as Trustee; Steve Cox, In his Official Capacity as Trustee;
   Tommy Boyer, In his Official Capacity as Trustee; Sheffield Nelson, In his
  Official Capacity as Trustee; C C Gibson, In his Official Capacity as Trustee;
 Stephen Broughton, M.D., In his Official Capacity as Trustee; Kelly Eichler, In
  her Official Capacity as Trustee; Morril Harriman, In his Official Capacity as
Trustee; Mark Waldrip, In his Official Capacity as Trustee; John Goodson, In his
                           Official Capacity as Trustee

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                         Submitted: November 19, 2020
                           Filed: November 24, 2020
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________
PER CURIAM.

      Phillip Palade, Gregory Borse, and J. Thomas Sullivan appeal the district
court’s1 without-prejudice dismissal of their action under, inter alia, 42 U.S.C. § 1983.
Having carefully reviewed the record and the parties’ arguments on appeal, we find
no basis for reversal. See Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (en
banc) (per curiam) (standard of review). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-